                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                        Criminal No. 4:89-94(DSD)

United States of America,

                   Plaintiff,

v.                                                    ORDER

Ralph Chavous Duke,

                   Defendant.


     This matter is before the court upon the motion by defendant

Ralph Chavous Duke to vacate his sentence pursuant to 28 U.S.C. '

2255.       Based upon a review of the file, record, and proceedings

herein, and for the following reasons, the court denies the motion

and denies a certificate of appealability.



                                BACKGROUND

     In 1989, a jury convicted Duke of eleven drug trafficking and

firearm offenses. 1     The court sentenced Duke to life imprisonment


        1
        The counts of conviction are as follows: engaging in a
continuing criminal enterprise, in violation of 21 U.S.C. ' 848
(count 1); aiding and abetting the attempt to possess with intent
to distribute twenty kilograms of cocaine, in violation of 18
U.S.C. ' 2 and 21 U.S.C. '' 841(a)(1), (b)(1)(A), 846 (count 2);
aiding and abetting possession with intent to distribute smaller
quantities of cocaine, in violation of 18 U.S.C. ' 2 and 21 U.S.C.
'' 841(a)(1), (b)(1)(B) (counts 4-8); using or carrying a firearm
in relation to a drug trafficking offense, in violation of 18
U.S.C. ' 924(c)(1) (counts 28-30); and conspiracy to possess with
intent to distribute five kilograms or more of cocaine, in
violation of 21 U.S.C. '' 841(a)(1), (b)(1)(A), 846 (count 32).
plus forty years, to be served consecutively.               The court later

vacated count 1 after the Eighth Circuit determined that the

convictions on counts 1 and 32 violated the Double Jeopardy Clause.

See United States v. Duke, 940 F.2d 1113, 1120 (8th Cir. 1991).

On remand, the court re-imposed the original sentence.

     In 2016, the court determined that Duke was eligible for a

two-level decrease in his base offense level for the drug offenses

under a retroactive amendment to the sentencing guidelines.                  The

court reduced Duke’s sentence to 365 months plus 40 years, to be

served consecutively.

     In 2017, Duke moved for relief under 28 U.S.C. ' 2241 in the

Central   District   of   Illinois,       the   district   in   which   he   was

incarcerated.    The Illinois court determined that the Supreme

Court’s decision in Bailey v. United States, 516 U.S. 137 (1995),

mandated vacatur of Duke’s firearm convictions (counts 28, 29,

30). See Duke v. Thompson, No. 17-cv-1024, 2017 WL 4397950 (C.D.

Ill. Sept. 29, 2017).     The court then transferred the case to the

District of Minnesota for resentencing.

     On resentencing, this court determined that Duke’s advisory

guideline range was 360 months to life imprisonment. 2              The court




     2  The court ordered and relied on an updated presentence
investigation report in determining the amended guidelines range

                                      2
resentenced him to life imprisonment of counts 2 and 32 and forty

years on counts 4-8, all to be served concurrently.                  Duke appealed

and the Eighth Circuit affirmed.                See United States v. Duke, 932

F.3d 1056 (2019).

       Duke now moves to vacate his new sentence under 28 U.S.C. '

2255, arguing, first, that his counsel was ineffective for not

contesting the court’s jurisdiction to resentence him and, second,

that   the   sentence      violates     the     Double   Jeopardy   Clause.      The

government opposes the motion.



                                      DISCUSSION

       Section    2255    provides      a   federal      inmate   with   a   limited

opportunity      to   challenge       the   constitutionality,       legality,    or

jurisdictional basis of a sentence imposed by the court.                        This

collateral       relief    is    an   extraordinary       remedy,    reserved    for

violations of constitutional rights that could not have been raised

on direct appeal.         United States v. Apfel, 97 F.3d 1074, 1076 (8th

Cir. 1996).      When considering a ' 2255 motion, a court may hold an

evidentiary hearing.            See 28 U.S.C. ' 2255(b).          A hearing is not

required, however, when “(1) the petitioner=s allegations, accepted




and appropriate sentence.


                                            3
as true, would not entitle the petitioner to relief, or (2) the

allegations   cannot   be   accepted   as   true   because    they   are

contradicted by the record, inherently incredible, or conclusions

rather than statements of fact.”       Sanders v. United States, 341

F.3d 720, 722 (8th Cir. 2003) (citation and internal quotation

marks omitted). Here, no hearing is required because Duke’s claims

are legally meritless.

I.   Ineffective Assistance of Counsel

     To establish a claim of ineffective assistance of counsel,

Duke must meet both prongs of the test set forth in Strickland v.

Washington, 466 U.S. 668 (1984). First, Duke must show that his

counsel’s performance was so deficient that it fell below the level

of representation guaranteed by the Sixth Amendment.         Id. at 687.

Second, he must establish prejudice by showing “a reasonable

probability that, but for counsel’s unprofessional errors, the

result of the proceedings would have been different.”        Id. at 694.

     Duke argues that his counsel was ineffective in failing to

contest the court’s jurisdiction to resentence him.          The Eighth

Circuit recently rejected this same jurisdictional argument.

     In United States v. Cox, 766 Fed. App’x 423 (8th Cir. 2019),

vacated on other grounds by Cox v. United States, 140 S. Ct. 396

(2019), Cox was originally sentenced in the Western District of



                                  4
Missouri.    He later filed a petition for writ of habeas corpus

under 28 U.S.C. ' 2241 in the Central District of Illinois.               The

Illinois court granted the petition, vacated certain aspects of

Cox’s sentence, and ordered Cox transported to the Western District

of Missouri for resentencing.          See Cox v. Krueger, No. 17-1099,

2017 WL 4706898, at *5 (C.D. Ill. Oct. 19, 2017).                The Western

District of Missouri resentenced Cox to 966 months’ imprisonment.

Cox, 766 Fed. App’x at 425.           Cox appealed to the Eighth Circuit

arguing, among other things, that the Western District of Missouri

lacked jurisdiction to resentence him.               The court disagreed,

reasoning that 28 U.S.C. ' 2243 authorizes a court hearing a ' 2241

petition to “dispose of the matter as law and justice require” and

that such authorization includes the ability to direct the original

sentencing court to conduct the resentencing.           Id.    Given Cox, the

court concludes that it had jurisdiction to resentence Duke at the

direction of the Illinois court.

     Because   this   court     had   jurisdiction    to   resentence   Duke,

Duke’s    counsel   was   not   ineffective   in     failing   to   challenge

jurisdiction. As a result, the court must deny this basis for

relief.




                                       5
II.   Double Jeopardy

      Duke next argues that court’s sentence violated the Double

Jeopardy Clause because he had already discharged his sentence on

the drug counts at the time of resentencing and had only the now-

vacated firearm counts left to serve.          He contends that the court’s

decision    to     resentence    him   on   the    drug      counts   effectively

constitutes a double sentence on those counts.                This argument has

also been rejected by the Eighth Circuit, most similarly in United

States v. Alton, 120 F.3d 114 (8th Cir. 1997).                    In that case,

Alton was sentenced to sixty months for drug trafficking and five

consecutive years for possessing a firearm in connection with drug

trafficking.     Alton, 120 F.3d at 115.          As here, the district court

determined that Bailey v. United States, 516 U.S. 137 (1995),

mandated vacatur of the firearm conviction. Id.

      Over Alton’s objections, the district court resentenced him

to    sixty-five    months’     imprisonment      on   the     drug   trafficking

conviction.      Id. at 116.    On appeal, Alton argued that the Double

Jeopardy Clause precluded resentencing because he had already

served     the   sixty-month     sentence      for     the    drug    trafficking

conviction.      Id. The Eighth Circuit disagreed:

         First, Alton’s sentence on the drug charge had not
         expired, because he was still in custody and subject
         to supervised release on that charge at the end of
         his imprisonment on the § 924(c) count. Second, the


                                        6
         consecutive sentences for the related drug and
         firearm charges constituted a unified sentencing
         package.   “When a prisoner collaterally attacks a
         portion of a judgment, he is reopening the entire
         judgment and cannot selectively craft the manner in
         which the court corrects that judgment.”

Id. (quoting Gardiner v. United States, 114 F.3d 734, 736 (8th

Cir. 1997)); see also United States v. McArthur, 850 F.3d 925, 943

(8th   Cir.    2017)   (“[T]he Double Jeopardy   Clause    ‘does   not   bar

resentencing on all counts to carry out the sentencing judge’s

original intent.’”) (quoting United States v. Evans, 314 F.3d 329,

333 (8th Cir. 2002)); United States v. Harrison, 113 F.3d 135, 138

(8th    Cir.   1997)   (“Because   the   defendant   has   no   legitimate

expectation of finality in any discrete part of an interdependent

sentence after a partially successful appeal or collateral attack,

there is no double jeopardy bar to enhancing an unchallenged part

of an interdependent sentence to fulfill the court’s original

intent.”).

       Nothing material distinguishes Alton from this case, and the

same result must follow.      The court therefore must also deny this

basis for relief.

III. Certificate of Appealability

       To warrant a certificate of appealability, a defendant must

make a “substantial showing of the denial of a constitutional

right.” 28 U.S.C. ' 2253(c)(2).      A “substantial showing” requires


                                     7
a petitioner to establish that “reasonable jurists” would find the

court’s assessment of the constitutional claims “debatable or

wrong.”   Slack v. McDaniel, 529 U.S. 473, 483B84 (2000).         As

discussed, the court is firmly convinced that Duke’s claim is

baseless, and that reasonable jurists could not differ on the

results given the nature of his arguments.        A certificate of

appealability is not warranted.



                           CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.   The motion to vacate pursuant to 28 U.S.C. ' 2255 [ECF

No. 303] is denied; and

     2.   A certificate of appealability shall not issue.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: March 4, 2020


                                      s/David S. Doty
                                      David S. Doty, Judge
                                      United States District Court




                                  8
